DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 1/28/2021 have been fully considered but they are not persuasive.  The applicant argues that the Gomi reference does not teach that the dielectric layer covers a portion of said emitter electrode.  Fig. 7J of Gomi depicts that the dielectric layer and emitter electrode are formed such that the dielectric layer 325 is disposed directly abutting a vertical side portion of the emitter electrode 327.  Hence, it is maintained that the dielectric layer covers at least a portion of the side surface of the emitter electrode. 
The rejection below has been updated to address the amendments to claim 1, and has been maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomi et al (U.S. Patent #5846867).
With respect to claim 1, Gomi teaches a heterojunction bipolar transistor (Col 10 Ln 65 – Col 11 Ln 1), comprising: a substrate (Fig. 7J, 201);
a semiconductor unit including a collector layer (Fig. 7J, 311a; Col 11 Ln 60) that is disposed on said substrate, a base layer (Fig. 7J, 312a; and Col 13 Ln 36-37) that is disposed on said collector layer, and an emitter layer (Fig. 7J, 313a; and Col 13 Ln 29-30) that is disposed on said base layer;
an electrode unit including a collector electrode (Fig. 7J, 327), a base electrode (Fig. 7J, 327 corresponding to region 312a) and an emitter electrode (Fig. 7J, 327 corresponding to 313a) that are respectively disposed on said collector layer, said base layer and said emitter layer; and 
a dielectric layer (Fig. 7J, 325; and Col 13 Ln 46) covering said emitter layer (Fig. 7J, 313a) and a portion of said emitter electrode (Fig. 7J, layer 325 covers a side portion of the electrode 327);
wherein said dielectric layer and said emitter layer cooperatively define an opening extending therethrough and terminating at said base layer to expose a contact region of said base layer (Fig. 7J, 312a), said base electrode (Fig. 7J, 327) being disposed on said contact region of said base layer, extending through said opening, and partially covering said dielectric layer (Fig. 7J, the electrode 327 covers a partial region of the top surface of dielectric 325).
(Note: The dielectric layer 325 and the emitter layer 313a cooperatively define the opening extending therethrough in the sense that the dielectric layer 

With respect to claim 2, Gomi teaches that the thickness of the dielectric layer is about 300 nm (3000 Angstroms; Col 13 Ln 46-47), and since Fig. 7J discloses that the base electrode (Fig. 7J, 327) is thicker than the dielectric layer (Fig. 7J, 325), said base electrode necessarily has a height (H) that is not less than 2000 Angstroms. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi.
With respect to claim 3, Gomi discloses the device of claim 1 in Figures 7A-7J, which is the third embodiment (Col 5 Ln 37), as described above, Gomi does not disclose expressly the composition of the dielectric layer (325) for the third embodiment. 
Gomi, Figures 5A and 5B, discloses a first embodiment comprising a dielectric film (31) formed on a HBT with a similar electrode arrangement as the third embodiment, with base electrode (36) (Col 9, Ln 21), emitter electrode (35) 
Before the- effective filing date of the claimed invention, it would have been obvious to form the silicon oxide dielectric layer of the first embodiment as the dielectric layer of the third embodiment. The motivation would have been to provide dielectric isolation between the electrodes, formable by a CVD method. Therefore, it would have been obvious to combine the first embodiment of Gomi with the third embodiment of Gomi to obtain the device of claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi, in view of Furukawa et al (U.S. Pub #2003/0130301).
	With respect to claim 4, Gomi does not teach 
an isolation layer that covers said semiconductor unit, said electrode unit and said dielectric layer, and that has through holes to respectively expose said collector electrode, said base electrode and said emitter electrode. 
Furukawa discloses {[0038]} a semiconductor device comprising electrodes (31a) (Paragraph 38) and (29) (Paragraph 0046) which are exposed by an isolation layer (37) (Paragraph 0046, “passivation film") formed over the device. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to form the isolation layer of Furukawa over and exposing the electrodes (326) and (327) of Gomi. The motivation would have been to passivate the device, including to cover, and protect from damage .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi in view of applicants prior art. 
With respect to claim 6, Gomi does not disclose expressly that said semiconductor unit is made of a group III-V semiconductor material. 
Applicants admitted prior art discloses that heterojunction bipolar transistors (HBT) are formed from group lII-V semiconductor material (Specification, page 1, lines 18-20), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to form the heterojunction bipolar transistor of Gomi from III-V semiconductor material. The motivation would have been to obtain high power, good linearity, high cutoff frequency and low power loss (Specification, page 1, lines 22-23). Therefore, it would have been obvious to combine the applicant’s admitted prior art with Gomi to obtain the device of claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826